Citation Nr: 1806393	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-24 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for liver disease with episodes of bloating and nausea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to March 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in April 2017; the hearing transcript has been associated with the file and has been reviewed.  

The Board acknowledges that the Veteran informed the VA in March 2017 that she had gotten married and changed her last name.  As the Board did not want to delay adjudication of her appeal, the AOJ is asked to obtain any necessary proof of name change and update the Veteran's record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends she has numerous symptoms related to her service-connected liver disease and the treatment of that condition and is entitled to a rating in excess of 10 percent.

She underwent a VA examination in March 2010 at which the examiner noted she was diagnosed with hepatomegaly of unknown significance prior to her 1992 service.  The examiner opined that she had an onset of inflammatory bowel disease in April 2009.  The examiner opined that the Veteran's inflammatory bowel disease did not onset in service.  The examiner did not specifically opine as to whether the Veteran's inflammatory bowel disease was caused or aggravated by her service-connected liver disease.  The examination also does not make clear which of her current symptoms are associated with her liver disease and which are associated with any separate condition.

Since that examination, in 2016 the Veteran was diagnosed with Crohn's disease.  Given the new diagnosis and previous inadequate opinion, a new VA examination is needed to obtain an opinion as to the nature and severity of the Veteran's service-connected liver disease, to include whether her more recently diagnosed inflammatory bowel disease and Crohn's disease are related to her service-connected liver disease.

Also, at her Board hearing the Veteran reported that she went on Social Security disability in 2011 due to her liver disability and complications.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2017); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

The Veteran also testified at her VA hearing that she has been receiving all of her medical care through a private provider. Subsequent to the hearing she submitted numerous private medical records.  On remand, the AOJ should inquire as to whether there are any outstanding private medical records she wishes to submit or have the VA obtain on her behalf.


Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Provide the Veteran with a release form for private medical records and ask her to identify any outstanding records she would like the VA to obtain on her behalf.

3. Arrange for the Veteran to undergo a new VA examination to assess the current nature and severity of her service-connected liver disease with episodes of bloating and nausea, to include identifying all symptoms and residuals that are due to the condition or treatment for the condition.  

The examiner should also opine whether the Veteran's diagnosed inflammatory bowel disease and Crohn's disease are at least as likely as not caused or aggravated by her service-connected liver disease, to include the medications she took for the liver disease.

4. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







